                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   KRISTIN RODGERS
     Plaintiff,

       v.                                                  Civil Action No. ELH-19-3268

   COMSO, INC., et al.,
     Defendants

                                   MEMORANDUM OPINION

       In a First Amended Complaint alleging employment discrimination, plaintiff Kristin

Rodgers has sued COMSO, Inc. (“COMSO”); Eagle Alliance (“EA”); CSRA, Inc. (“CSRA”); and

General Dynamics Information Technology (“General Dynamics” or “GDIT”). ECF 13 (the

“Amended Complaint”). She asserts that she was “jointly employed by COMSO and EA/CSRA.”

Id. at 4. Further, she alleges that EA/CSRA is “now GDIT.” See id. ¶ 40.

       In particular, Rodgers alleges claims of sex discrimination (Count I) and retaliation (Count

II), in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C.

§ 2000e et seq. According to plaintiff, she worked for defendants as a Service Desk Technician

with respect to a contract with the National Security Agency (“NSA”); she was terminated because

of her gender; and defendants prevented her from obtaining any other work opportunities, in

retaliation for engaging in civil rights activities protected under Title VII.

       COMSO has moved to dismiss the Amended Complaint under Fed. R. Civ. P. 12(b)(1) and

Fed. R. Civ. P. 12(b)(6). ECF 19.1 The motion is supported by a memorandum (ECF 20)

(collectively, the “Motion”) and one exhibit. ECF 20-1. Plaintiff opposes the Motion (ECF 23,



       1
       By Order of March 11, 2019, the Court set April 13, 2020, as the deadline for EA, CSRA,
and GDIT to respond to the Amended Complaint. ECF 22.
the “Opposition”) and has submitted two exhibits. ECF 23-1 and ECF 23-2. Defendant has

replied. ECF 31.

       The Motion is fully briefed, and no hearing is necessary to resolve it. See Local Rule 105.6.

For the reasons that follow, I shall grant the Motion.

                                   I.    Factual Background2

       According to plaintiff, COMSO is incorporated and headquartered in Maryland. ECF 13,

¶ 15. And, at the relevant time, EA was owned by CSRA. Further, she asserts that in April 2018,

General Dynamics, a Virginia corporation headquartered in Virginia, id. ¶18, “acquired CSRA

(and therefore EA) . . . .” Id. ¶ 17. Therefore, she asserts that GDIT is liable for damages caused

by EA and CSRA. Id.

       During the relevant time, COMSO and EA/CSRA had a contract with the NSA. See id.

¶ 19. EA/CSRA was allegedly the “prime contractor on the NSA contract,” id. ¶ 20, while

COMSO was a “subcontractor.” Id. ¶ 21.3

       On August 27, 2013, COMSO hired Ms. Rodgers to serve as a Service Desk Technician

with respect to the NSA contract. Id. ¶¶ 19, 22. Although COMSO paid plaintiff’s salary, she was

supervised by employees of both COMSO and EA/CSRA, including an EA/CSRA Manager and

Operations Lead, and she performed her work at an EA/CSRA facility. Id. ¶ 22.




       As discussed, infra, at this juncture I must assume the truth of the facts alleged in the suit.
       2

See Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019). Further, the Court may consider
documents attached to the Amended Complaint or Motion “so long as they are integral to the
complaint and authentic.” Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).
       3
         The Amended Complaint contains no factual allegations regarding what services
defendants offer or any details concerning the NSA contract.

                                                  2
       Plaintiff claims that she performed her job satisfactorily and never received any

disciplinary infractions from either COMSO or EA/CSRA. Id. ¶ 23. However, on August 5, 2016,

COMSO informed Ms. Rodgers that EA/CSRA had terminated her employment, effective

immediately. Id. ¶ 24. COMSO allegedly “did not contest EA/CSRA’s decision to fire Ms.

Rodgers.” Id. ¶ 28.

        At the time, COMSO offered no grounds for the termination. Id. A few days later,

COMSO told Ms. Rodgers that she had been fired because she was often late, had a “bad attitude,”

and was not completing work tickets. Id. ¶ 25. According to plaintiff, this explanation is “false

and prextext for discrimination.” Id.

       Ms. Rodgers asserts that, around the time of her termination, EA/CSRA also fired another

female Service Desk Technician. Id. ¶ 26. Yet, EA/CSRA did not terminate two male Service

Desk Technicians, notwithstanding that these employees had been “written up for multiple

infractions.” Id. ¶ 27. Instead, EA/CSRA placed the male employees on a two-week probationary

period. Id. Further, plaintiff alleges that her EA/CSRA manager “had a history of inappropriate

behavior towards women and displayed an animus towards women.” Id. ¶ 30.

       Ms. Rodgers advised COMSO’s Program Manager toward the end of August 2016, that

she planned to file a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”). Id. ¶ 31. In response, COMSO’s Program Manager allegedly said, “‘I

wish you wouldn’t do that or you’ll get blackballed.’” Id.

       Plaintiff submitted an EEOC Intake Questionnaire on September 2, 2016. Id. ¶ 4; ECF 23-

1 (“EEOC Questionnaire”). Soon after, on September 8, 2016, Ms. Rodgers completed an intake

interview with an EEOC employee. ECF 13, ¶ 5. The same day, she filed a Charge of

Discrimination, alleging sex discrimination. Id. ¶ 6. She identified EA/CSRA as her employer.

                                                3
Id. According to plaintiff, COMSO and EA/CSRA received notice of her charge of discrimination

shortly thereafter. Id. ¶ 33.

       In response to plaintiff’s charge, COMSO and EA/CSRA allegedly “prevented” plaintiff

“from obtaining another position on the NSA contract.” Id. ¶ 34. According to plaintiff, beginning

in September 2016, COMSO told her “that they recommended her for several administrative

positions on EA/CSRA contracts,” yet she was “turned down for each position.” Id. ¶ 35. Further,

in November 2016, COMSO told plaintiff that it had recommend her for a systems administrator

position on a different EA/CSRA contract. Id. ¶ 36. But, COMSO told plaintiff that EA/CSRA

“was not interested because they knew who she was, and that [she] was not allowed to return to

EA/CSRA.” Id. Plaintiff also alleges that in August 2019, EA/CSRA claimed that COMSO had

disqualified her from positions, not EA/CSRA. Id. ¶ 37.

       Plaintiff contacted the EEOC on November 3, 2016, due to “concerns of retaliation.” Id.

¶ 7. Plaintiff alleges that the EEOC “drafted a separate charge” for her, based on retaliation, and

again listed EA/CSRA as her employer. Id. She signed that Charge on the same date. Id.

       On February 2, 2017, the EEOC transferred Ms. Rodger’s case to the Maryland

Commission on Civil Rights (“MCCR”). Id. ¶ 8. During its investigation, MCCR allegedly

determined that the charges drafted by the EEOC should have included COMSO as one of

plaintiff’s joint employers. Id. ¶ 9. MCCR drafted a third Charge on September 29, 2017,

specifically “naming COMSO as an employer.” Id. ¶ 10. Plaintiff signed it on September 29,

2017. Id.; see ECF 20-1 (“MCCR Charge”).

       Plaintiff alleges that the EEOC issued a Notice of Right to Sue on February 22, 2019, but

she never received it. ECF 13, ¶ 11; ECF 23-2 at 8. Plaintiff contacted the EEOC to inquire and,




                                                4
on August 15, 2019, EEOC Investigator George Collins confirmed her call. ECF 13, ¶ 12; ECF

23-2 at 4. He also provided her with a copy of the right-to-sue letter. ECF 23-2 at 4.

       This lawsuit was filed on November 13, 2019. ECF 1. Plaintiff asserts that the EEOC

issued a Second Notice of Right to Sue, which she received on December 26, 2019. ECF 13, ¶¶ 12,

13.

       Additional facts are included, infra.

                                  II.   Standards of Review

                                               Rule 12(b)(1)

       Under Rule 12(b)(1), the plaintiff bears the burden of proving, by a preponderance of

evidence, the existence of subject matter jurisdiction. See Demetres v. E. W. Const., Inc., 776 F.3d

271, 272 (4th Cir. 2015); see also The Piney Run Preservation Ass’n v. Cty. Comm’rs of Carroll

Cty., 523 F.3d 453, 459 (4th Cir. 2008); Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir.

1999). A challenge to subject matter jurisdiction under Rule 12(b)(1) may proceed “in one of two

ways”: either a facial challenge or a factual challenge. Kerns v. United States, 585 F.3d 187, 192

(4th Cir. 2009) (citation omitted); accord Hutton v. Nat’l Bd. of Exam’rs Inc., 892 F.3d 613, 620-

21 (4th Cir. 2018); Durden v. United States, 736 F.3d 296, 300 (4th Cir. 2013).

       In a facial challenge, “the defendant must show that a complaint fails to allege facts upon

which subject-matter jurisdiction can be predicated.” Hutton, 892 F.3d at 621 n.7 (citing Beck v.

McDonald, 848 F.3d 262, 270 (4th Cir. 2017)); see also Kerns, 585 F.3d at 192. Alternatively, in

a factual challenge, “the defendant maintains that the jurisdictional allegations of the complaint

are not true.” Hutton, 892 F.3d at 621 n.7 (citing Beck, 848 F.3d at 270). In that circumstance,

the court “may regard the pleadings as mere evidence on the issue and may consider evidence

outside the pleadings without converting the proceeding to one for summary judgment.” Velasco

                                                 5
v. Gov't of Indonesia, 370 F.3d 392, 398 (4th Cir. 2004); see also Beck, 848 F.3d at 270; In re

KBR, Inc., Burn Pit Litig., 744 F.3d 326, 333 (4th Cir. 2014); Evans, 166 F.3d at 647.

       COMSO challenges the Court’s subject matter jurisdiction on the ground that plaintiff

failed to exhaust her administrative remedies. ECF 20 at 7-15. However, a plaintiff’s failure to

exhaust her administrative remedies before filing a Title VII claim does not strip a court of

jurisdiction. In the case of Fort Bend County v. Davis, ___ U.S. ___, 139 S. Ct. 1843 (2019), the

Supreme Court held that exhaustion under Title VII is not jurisdictional. Id. at 1846. Instead, the

Court explained that administrative exhaustion is a “claim-processing rule[] that must be timely

raised to come into play.” Id. Accordingly, whether plaintiff has satisfied the exhaustion

requirement is not properly assessed under Rule 12(b)(1).

                                                Rule 12(b)(6)

       A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss

under Rule 12(b)(6). Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312,

317 (4th Cir. 2019); In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th

Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the




                                                  6
rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

        To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil

actions’ . . . .” (citation omitted)); see also Paradise Wire & Cable, 918 F.3d at 317; Willner v.

Dimon, 849 F.3d 93, 112 (4th Cir. 2017). Of course, a plaintiff need not include “detailed factual

allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal

pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal

theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 10 (2014)

(per curiam). But, mere “‘naked assertions’ of wrongdoing” are generally insufficient to state a

claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citation omitted).

        In other words, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n

unadorned, the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim of

relief. Iqbal, 556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the

complaint must set forth “enough factual matter (taken as true) to suggest” a cognizable cause of

action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is very remote

and unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

        In reviewing a Rule 12(b)(6) motion, “a court ‘must accept as true all of the factual

allegations contained in the complaint,’ and must ‘draw all reasonable inferences [from those facts]

                                                   7
in favor of the plaintiff.’” Retfalvi v. United States, 930 F.3d 600, 605 (4th Cir. 2019) (alteration

in Retfalvi) (quoting E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th

Cir. 2011)); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v.

Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, “a court is not required to

accept legal conclusions drawn from the facts.” Retfalvi, 930 F.3d at 605 (citing Papasan v. Allain,

478 U.S. 265, 286 (1986)); see Glassman v. Arlington Cty., 628 F.3d 140, 146 (4th Cir. 2010). “A

court decides whether [the pleading] standard is met by separating the legal conclusions from the

factual allegations, assuming the truth of only the factual allegations, and then determining whether

those allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy

sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied,

566 U.S. 937 (2012).

        Courts ordinarily do not “‘resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses.’” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting

Edwards, 178 F.3d at 243). But, “in the relatively rare circumstances where facts sufficient to rule

on an affirmative defense are alleged in the complaint, the defense may be reached by a motion to

dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir.

2007) (en banc); accord Pressley v. Tupperware Long Term Disability Plan, 553 F.3d 334, 336

(4th Cir. 2009). Because Rule 12(b)(6) “is intended [only] to test the legal adequacy of the

complaint,” Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir.

1993), “[t]his principle only applies . . . if all facts necessary to the affirmative defense ‘clearly

appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at 464 (emphasis in Goodman)

(quoting Forst, 4 F.3d at 250).




                                                   8
       “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

are limited to considering the sufficiency of allegations set forth in the complaint and the

‘documents attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd.,

780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448).

Ordinarily, the court “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein[.]” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013), abrogated on other grounds by Reed. v. Town of Gilbert, ___ U.S. ___, 135 S. Ct. 2218

(2015); see Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).

       But, under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may

consider documents beyond the complaint without converting the motion to dismiss to one for

summary judgment. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015).

In particular, a court may properly consider documents that are “explicitly incorporated into the

complaint by reference and those attached to the complaint as exhibits.” Goines, 822 F.3d at 166

(citation omitted); see also Six v. Generations Fed. Credit Union, 891 F.3d 508, 512 (4th Cir.

2018); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); U.S. ex rel. Oberg

v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014); Am. Chiropractic Ass’n

v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), cert. denied, 543 U.S. 979 (2004);

Phillips v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir. 1999).

       However, “before treating the contents of an attached or incorporated document as true,

the district court should consider the nature of the document and why the plaintiff attached it.”

Goines, 822 F.3d at 167. Of import here, “[w]hen the plaintiff attaches or incorporates a document

upon which his claim is based, or when the complaint otherwise shows that the plaintiff has

adopted the contents of the document, crediting the document over conflicting allegations in the

                                                 9
complaint is proper.” Id. Conversely, “where the plaintiff attaches or incorporates a document for

purposes other than the truthfulness of the document, it is inappropriate to treat the contents of that

document as true.” Id.

        A court may also “consider a document submitted by the movant that [is] not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint

and there is no dispute about the document’s authenticity.” Id. at 166 (citations omitted); see also

Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019); Woods v. City of Greensboro, 855 F.3d 639,

642 (4th Cir. 2017), cert. denied, ___ U.S. ___, 138 S. Ct. 558 (2017); Kensington Volunteer Fire

Dep’t v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012). To be “integral,” a document must

be one “that by its ‘very existence, and not the mere information it contains, gives rise to the legal

rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d

602, 611 (D. Md. 2011) ) (emphasis in original) (citation omitted); see also Fed. R. Civ. P. 10(c)

(“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all

purposes.”).

        In addition, “a court may properly take judicial notice of ‘matters of public record’ and

other information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.’”

Goldfarb, 791 F.3d at 508; see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

322 (2007); Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 466 (4th Cir. 2011), cert. denied,

565 U.S. 825 (2011); Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

However, under Fed. R. Evid. 201, a court may take judicial notice of adjudicative facts only if

they are “not subject to reasonable dispute,” in that they are “(1) generally known within the

territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by resort

to sources whose accuracy cannot reasonably be questioned.”

                                                  10
       As noted, the Motion is supported by one exhibit, ECF 20-1, and two exhibits are appended

to the Opposition. ECF 23-1 and ECF 23-2. ECF 20-1 is Ms. Rodger’s MCCR Charge, dated

September 29, 2017. And, ECF 23-1 is Ms. Rodger’s EEOC Questionnaire, dated September 2,

2016. In resolving the Motion, I may consider the EEOC materials, as these documents are

referenced in the Amended Complaint and are integral to the suit. See, e.g., Webb v. Potomac

Elec. Power Co., TDC-18-3303, 2020 WL 1083402, at *2 (D. Md. Mar. 6, 2020) (“[T]he Court

will consider Webb’s EEOC Charge, submitted with the Motion, as a document integral to the

Amended Complaint because Webb referenced the Charge in the Amended Complaint and he has

not objected to its authenticity.”); Evans v. Md. State Hwy. Admin., JKB-18-935, 2018 WL

4733159, at *1 n.1 (D. Md. Oct. 2, 2018) (same); White v. Mortg. Dynamics, Inc., 528 F. Supp. 2d

576, 579 (D. Md. 2007) (same).

       ECF 23-2 consists of an Affidavit of Ms. Rodgers and emails between Tonya Bana, Esq.,

and George Collins, an EEOC investigator, concerning Ms. Rodger’s receipt of the EEOC right-

to-sue letter. With respect to Ms. Rodger’s Affidavit, “[i]t is well-established that parties cannot

amend their complaints through briefing or oral advocacy.” So. Walk at Broadlands Homeowner’s

Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013); accord Mylan

Labs., Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1068 (D. Md. 1991), aff’d, 2 F.3d 56 (4th Cir. 1993).

Thus, I may not otherwise consider Ms. Rodger’s Affidavit in resolving the Motion. In contrast,

I may consider the emails, as they are referenced in the Amended Complaint, integral to plaintiff’s

suit, and neither plaintiff nor COSMO contests their authenticity.

                                           Title VII Generally

       As noted, plaintiff asserts claims of sex discrimination and retaliation against defendants

under Title VII. ECF 13, ¶¶ 38-46.

                                                11
       Title VII prohibits an employer, inter alia, from discriminating against “any individual

with respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2. It also bars

retaliation based on an employee’s opposition to conduct made unlawful by Title VII, or for

participation in a Title VII investigation or proceeding. Id. § 2000e–3; see e.g., Young v. United

Parcel Serv., Inc., 575 U.S. 206, 212 (2015); Perkins v. Int’l Paper Co., 936 F.3d 196, 213 (4th

Cir. 2019); Ray v. Int’l Paper Co., 909 F.3d 661, 666 (4th Cir. 2018); Netter v. Barnes, 908 F.3d

932, 937 (4th Cir. 2018); Strothers v. City of Laurel, 895 F. 3d 317, 326-27 (4th Cir. 2018);

DeMasters v. Carilion Clinic, 796 F.3d 409, 416 (4th Cir. 2015); Boyer-Liberto v. Fontainebleau

Corp., 786 F.3d 264, 298 (4th Cir. 2015) (en banc).

       To assert a Title VII claim in federal court, a plaintiff must first exhaust her administrative

remedies. See Davis, 139 S. Ct. at 1851; Patterson v. McLean Credit Union, 491 U.S. 164, 181

(1989) (private sector employees), superseded on other grounds by 42 U.S.C. § 1981(b); McCray

v. Md. Dep’t of Transp., 662 F. App’x 221, 224 (4th Cir. 2016). To do so, a plaintiff must file a

“charge” of discrimination with the EEOC or an appropriate state or local agency within 180 days

“after the alleged unlawful employment practice occur[s].” 42 U.S.C. § 2000e–5(e)(1); Williams

v. Giant Food Inc., 370 F.3d 423, 428 (4th Cir. 2004). Because Maryland is a deferral state, a

claim must be filed no more than 300 days after the alleged unlawful employment practice. See

Garnes v. Maryland, RDB-17-1430, 2018 WL 276425, at *4 n.8 (D. Md. Jan. 3, 2018);

Valderrama v. Honeywell Tech. Sols., Inc., 473 F. Supp. 2d 658, 662 n.4 (D. Md. 2007), aff’d, 267

F. App’x 256 (4th Cir. 2008).

       Upon receiving a charge, the EEOC must notify the employer and investigate the

allegations. 42 U.S.C. § 2000e–5(b). If the EEOC finds “reasonable cause” to believe the charge

                                                 12
is true, the EEOC must “endeavor to eliminate [the] alleged unlawful employment practice by

informal methods of conference, conciliation, and persuasion.” Id. If the EEOC cannot achieve a

voluntary settlement, it may “bring a civil action” against the employer in court. Id. § 2000e–

5(f)(1). On the other hand, where the EEOC concludes that there is “n[o] reasonable cause to

believe that the charge is true,” Title VII directs the EEOC to dismiss the charge and notify the

complainant of her right to sue in court. Id. § 2000e–5(b), f(1). This notice is commonly called a

“right-to-sue letter.” See, e.g., Laber v. Harvey, 438 F.3d 404, 416 (4th Cir. 2006) (en banc). Of

relevance here, a complainant has 90 days to file suit in federal or state court after being notified

of the right to sue. Id. § 2000e–5f(1).

       As noted, the Supreme Court recently held that a plaintiff’s failure to exhaust her

administrative remedies does not divest the court of jurisdiction. Davis, 139 S. Ct. at 1846. Rather,

exhaustion is a “claim-processing rule,” and it is “‘mandatory’ in the sense that a court must

enforce the rule if a party ‘properly raises it.’” Id. (cleaned up) (quoting Eberhart v. United States,

546 U.S. 12, 19 (2005) (per curiam)). Thus, although a defendant may waive arguments related

to administrative exhaustion, if asserted in a timely fashion such objections may warrant dismissal

under Rule 12(b)(6). See Kenion v. Skanska USA Bldg., Inc., RBD-18-3344, 2019 WL 4393296,

at *4 (D. Md. Sept. 13, 2019) (discussing the import of Davis).

       In general, at trial a plaintiff “may establish a discrimination claim under Title VII through

two avenues of proof.” Thomas v. Delmarva Power & Light Co., 715 F. App’x 301, 302 (4th Cir.

2018) (per curiam) (citing Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 284 (4th

Cir. 2004) (en banc), abrogated on other grounds by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570

U.S. 338 (2013)). The plaintiff’s first avenue is to offer “‘direct or indirect’” evidence of

discrimination under “‘ordinary principles of proof.’” Burns v. AAF-McQuay, Inc., 96 F.3d 728,

                                                  13
731 (4th Cir. 1996) (citation omitted), cert. denied, 520 U.S. 1116 (1997). The plaintiff’s second

avenue is to follow the burden-shifting approach first articulated by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See, e.g., Young, 575 U.S. at 212-13

(construing the Pregnancy Discrimination Act); Guessous v. Fairview Prop. Inv., LLC, 828 F.3d

208, 216 (4th Cir. 2016) (discussing the McDonnell Douglas framework).

        Reference to the avenues of proof serves to inform a court’s evaluation of a motion to

dismiss or for summary judgment. See Haynes v. Waste Connections, Inc., 922 F.3d 219, 223 (4th

Cir. 2019) (recognizing that “a Title VII plaintiff may avoid summary judgment by proceeding

under the burden – shifting framework established in McDonnell Douglas Corp. . . .”); Pettis v.

Nottoway Cty. Sch. Bd., 592 F. App’x 158, 160 (4th Cir. 2014) (stating that a plaintiff asserting racial

discrimination “may avoid summary judgment by proceeding under the burden-shifting framework

established in McDonnell Douglas . . . .”).

        Notably, “the McDonnell Douglas test is inapplicable where the plaintiff presents direct

evidence of discrimination.” Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985).

Because there is no direct evidence of discrimination in this case, I turn to review the McDonnell

Douglas proof scheme.

        The McDonnell Douglas proof scheme is “a procedural device, designed only to establish

an order of proof and production.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 521 (1993)

(emphasis omitted). Under the McDonnell Douglas approach, the “ultimate burden of persuasion

[at trial] never ‘shifts’ from the plaintiff,” who must prove intentional unlawful discrimination.

Williams v. Cerberonics, Inc., 871 F.2d 452, 456 n.2 (4th Cir. 1989) (citation omitted).

        If the plaintiff chooses to proceed at trial under the McDonnell Douglas approach, the

plaintiff must first establish a “prima facie case of discrimination.” Merritt v. Old Dominion


                                                  14
Freight Line, Inc., 601 F.3d 289, 294 (4th Cir. 2010); see Abilt v. Cent. Intelligence Agency, 848

F.3d 305, 315 (4th Cir. 2017). Although the precise formulation of the required prima facie

showing will vary in “different factual situations,” McDonnell Douglas, 411 U.S. at 802 n.13, the

plaintiff is generally required to show that the employer took adverse action against an applicant

“under circumstances which give rise to an inference of unlawful discrimination.” Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).

       In general, to establish a prima facie claim of discrimination under McDonnell Douglas,

the plaintiff must allege “‘(1) membership in a protected class; (2) satisfactory job performance;

(3) adverse employment action; and (4) different treatment from similarly situated employees

outside the protected class.’” Goode v. Cent. Va. Legal Aid Soc., Inc., 807 F.3d 619, 626 (4th Cir.

2015) (quoting Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff’d, 566

U.S. 30 (2012)); see also Matias v. Elon Univ., 780 F. App’x 28, 31 (4th Cir. 2019); Rayyan v. Va.

Dep’t of Transp., 719 F. App’x 198, 203 (4th Cir. 2018).

       If a plaintiff establishes a prima facie case of unlawful discrimination, “a presumption of

illegal discrimination arises, and the burden of production shifts to the employer” to produce

evidence of a legitimate, non-discriminatory reason for its adverse employment action. Hoyle v.

Freightliner, LLC, 650 F.3d 321, 336 (4th Cir. 2011); see Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 142 (2000); Hurst v. District of Columbia, 681 F. App’x 186, 189-90 (4th Cir.

2017) (per curiam). “If the defendant carries this burden of production, the presumption raised by

the prima facie case is rebutted.” Burdine, 450 U.S. at 255. In that circumstance, “the McDonnell

Douglas framework—with its presumptions and burdens—is no longer relevant,” and “simply

drops out of the picture.” St. Mary’s Honor Ctr., 509 U.S. at 510-11. The plaintiff must then

prove, by a preponderance of evidence, “that the [employer’s] proffered reason was not the true

                                                15
reason for the employment decision” and that the plaintiff “has been the victim of intentional

discrimination.” Burdine, 450 U.S. at 256; see also Reeves, 530 U.S. at 143; St. Mary’s Honor

Ctr., 509 U.S. at 516-20; Adams v. Trs. of Univ. of North Carolina-Wilmington, 640 F.3d 550, 560

(4th Cir. 2011) (“[I]n demonstrating the Defendants’ decision was pretext, [plaintiff] had to prove

‘both that the reason was false, and that discrimination was the real reason.’”) (quoting Jiminez v.

Mary Washington Coll., 57 F.3d 369, 378 (4th Cir. 1995)) (emphasis in original).

       Conversely, if the defendant does not submit evidence of a legitimate basis for its actions,

the factfinder may “infer discriminatory animus because experience has proved that in the absence

of any other explanation it is more likely than not that those actions were bottomed on

impermissible considerations.” Furnco Const. Corp. v. Waters, 438 U.S. 567, 579-80 (1978).

And, if the defendant fails to meet the burden of producing “evidence which, taken as true, would

permit the conclusion that there was a nondiscriminatory reason for the adverse action,” then “the

court must award judgment to the plaintiff as a matter of law.” St. Mary’s Honor Ctr., 509 U.S.

at 509 (emphasis in original). This is because a legal presumption of intentional discrimination has

been established. Id. at 510 n.3; see Burdine, 450 U.S. at 255 n.8 (“[T]he allocation of burdens

and the creation of a presumption by the establishment of a prima facie case is intended

progressively to sharpen the inquiry into the elusive factual question of intentional

discrimination.”).

       As noted, these two approaches establish the common methods by which a plaintiff may

prove intentional employment discrimination at trial. See Burns, 96 F.3d at 731. But, the motion

to dismiss stage, a plaintiff need not establish a prima facie case of discrimination under McDonell

Douglas. In Swierkiewicz v. Sorema, 534 U.S. 506, 510 (2002), the Supreme Court explained that

the “prima facie case under McDonnell Douglas . . . is an evidentiary standard, not a pleading

                                                16
requirement.” The Court stated that it had “never indicated that the requirements for establishing

a prima facie case under McDonnell Douglas also apply to the pleading standard that plaintiffs

must satisfy in order to survive a motion to dismiss.” Id. at 511. Thus, the Court said: “[A]n

employment discrimination plaintiff need not plead a prima facie case of discrimination . . . .” Id.

at 515; see also McCleary-Evans v. Md. Dep’t of Transp., 780 F.3d 582, 584 (4th Cir. 2015), cert.

denied, ___ U.S. ___, 136 S. Ct. 1162 (2016).

        However, as the Second Circuit has observed, the Supreme Court’s holding in Swierkiewicz

is arguably in tension with the Court’s subsequent rulings in Iqbal, 556 U.S. 662, and Twombly,

550 U.S. 544. See Littlejohn v. City of New York, 795 F.3d 297, 307 (2d Cir. 2015). On the one

hand, “[r]eading Swierkiewicz on its face, it appears to have meant that a Title VII plaintiff is not

required to plead facts supporting even a minimal inference of discriminatory intent.” Id. at 309.

On the other hand, in Twombly, the Court said that a plaintiff must “state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. And, in Iqbal, the Court clarified that the

heightened pleading standard of Twombly is applicable in “‘all civil actions’ . . . .” Iqbal, 556

U.S. at 684.

        In Woods v. City of Greensboro, 855 F.3d 639, 648 (4th Cir. 2017), the Fourth Circuit

indicated that although a plaintiff “need not plead facts sufficient to establish a prima facie case of

race-based discrimination to survive a motion to dismiss,” the “pleading standard established in

Iqbal and Twombly applies[.]” Thus, the question at the motion to dismiss stage is whether the

plaintiff has stated “a plausible claim for relief under Title VII . . . .” Ciociola v. Balt. City Bd. of

Sch. Comm’rs, CCB-15-1451, 2016 WL 125597, at *4 (D. Md. Jan. 12, 2016).




                                                   17
                                          III.    Discussion

                                           Sex Discrimination

       Count I alleges that defendants terminated plaintiff because of her sex, in violation of Title

VII. See ECF 13, ¶¶ 38-42. COMSO moves to dismiss Count I on two grounds: failure to exhaust

administrative remedies and failure to state a claim. According to defendant, Count I is time-

barred because plaintiff filed her charge against COMSO outside the 300-day statutory period and

because she initiated suit more than 90 days after the EEOC issued the right-to-sue letter. ECF 20

at 7-15. In addition, defendant contends that plaintiff’s sex discrimination claim founders because

the Complaint does not adequately plead a similarly situated comparator. Id. at 15-16.

       Plaintiff counters that she exhausted her administrative remedies against COMSO because

her EEOC Questionnaire referenced COMSO. ECF 23 at 3, 5. And, plaintiff maintains that her

claim is timely because she filed her complaint within 90 days of receipt of the right-to-sue letter.

Id. at 4. As to the merits, plaintiff stresses that, to survive Rule 12(b)(6), her Amended Complaint

need not include detailed comparator allegations. Id. at 6-7.

       I begin with the issue of administrative exhaustion. As noted, as a prerequisite to filing

suit, plaintiff was required to file a charge of discrimination with the EEOC or MCCR within 300

days of the allegedly unlawful employment practice. 42 U.S.C. § 2000e–5(e)(1); see Gilbert v.

Freshbikes, LLC, 32 F. Supp. 3d 594, 605 (D. Md. 2014). “Any discrete acts of discrimination

that occurred prior to the applicable period are procedurally barred and cannot be used as a basis

for recovery.” Gilliam v. S.C. Dep’t of Juvenile Justice, 474 F.3d 134, 139 (4th Cir. 2007). This

includes discrete acts that are related to acts alleged in timely filed charges. Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 113 (2002). However, in such a case, the plaintiff may “us[e] the

prior acts as background evidence in support of a timely claim.” Id.

                                                 18
       The Fourth Circuit has admonished that the exhaustion requirement is not “simply a

formality to be rushed through so that an individual can quickly file his subsequent lawsuit.”

Chacko v. Patuxent Inst., 429 F.3d 505, 510 (4th Cir. 2005). Administrative exhaustion serves

important purposes, including “protecting agency authority in the administrative process and

promoting efficiency in the resolution of claims.” Stewart v. Iancu, 912 F.3d 693, 699 (4th Cir.

2019) (internal quotation marks and alterations omitted); see also Balas v. Huntington Ingalls

Indus., Inc., 711 F.3d 401, 406-07 (4th Cir. 2013).

       COMSO argues that plaintiff’s discrimination claim is barred because although she was

terminated on August 5, 2016, she did not file a charge against COMSO until September 29,

2017—more than 400 days later. ECF 20 at 8; see ECF 20-1. In COMSO’s view, plaintiff’s

failure to adhere to the limitations period is “fatal” to her discrimination claim. Id. In response,

plaintiff argues that she timely exhausted her administrative remedies by submitting the EEOC

Questionnaire, dated September 7, 2016. ECF 23 at 4.

       The case of Federal Express Corporation v. Holowecki, 552 U.S. 389 (2008), is instructive

in determining which form is the operative charging document for the purpose of Title VII’s

limitations period. In Holowecki, the Court addressed whether an intake questionnaire constituted

the filing of a “charge” for the purpose of the Age Discrimination in Employment Act (“ADEA”)

if the other filing requirements were met. Id. at 395-97. The Court explained that an EEOC intake

questionnaire qualifies as a charge if it contains “the information required by the [EEOC’s]

regulations” and it can be “reasonably construed as a request for the agency to take remedial action

to protect the employee’s rights or otherwise settle a dispute between the employer and the

employee.” Id. at 402. Whether a filing is a request must be determined “from the standpoint of

an objective observer.” Id.

                                                19
        Applying that test, the Court observed that the plaintiff’s intake form “contained all of the

information outlined in [the EEOC’s regulations] including: the employee’s name, address, and

telephone number, as well as those of her employer; an allegation that she and other employees

had been the victims of ‘age discrimination’; the number of employees . . . and a statement

indicating she had not sought the assistance of any government agency regarding this matter.” Id.

at 404. Further, the plaintiff “gave consent for the agency to disclose her identity to the employer.”

Id. at 406. And, the Court noted that plaintiff also “submitted an affidavit which detailed the

allegations against the employer and culminated in a request for the agency ‘to please force Federal

Express to end their age discrimination.’” Id. Thus, the Court found that “the combination of the

waiver and respondent's request in the affidavit that the agency ‘force’ the employer to stop

discriminating against her were enough to bring the entire filing within the definition of charge”

for the purposes of the ADEA. Id.

       The ADEA’s exhaustion requirement is quite similar to that for Title VII. Grice v.

Baltimore Cty., JFM-07-01701, 2008 WL 4849322, at *4 n.3 (D. Md. Nov. 5. 2008), aff’d, 354 F.

App’x 742 (4th Cir. 2009). Accordingly, courts have applied Holowecki in the context of

employment discrimination claims under Title VII. See, e.g., EEOC v. Phase2 Invs., Inc., 310 F.

Supp. 3d 550, 572-73 (D. Md. 2018); Scott v. Md. Dep’t of Pub. Safety & Corr. Servs., CCB-14-

3695, 2015 WL 5836917, at *4 (D. Md. Oct. 2, 2015); Bland v. Fairfax Cty., 799 F. Supp. 2d 609,

615-17 (E.D. Va. 2011).

       Against this backdrop, I am satisfied that plaintiff’s EEOC Questionnaire serves as the

“Charge” for the purpose of Title VII’s limitations period. Plaintiff’s submission contains the

information required by the EEOC’s regulations. See 29 C.F.R. § 1601.12 (EEOC regulation

setting forth the information that a “Charge” should contain). Ms. Rodgers included her name,

                                                 20
address, contact information, employment information, and a statement describing the basis of the

plaintiff’s complaint for employment discrimination. See ECF 23-1. The EEOC Questionnaire

also satisfies Holowecki’s other requirements.            Plaintiff checked the box on her EEOC

Questionnaire that states: “I want to file a charge of discrimination . . . .” Id. at 4. In doing so,

plaintiff acknowledged that the “EEOC must give the employer, union, or employment agency

that I accuse of discrimination information about the charge, including my name.” Id.

(emphasis in original). Moreover, plaintiff asserted that she was terminated on the basis of sex;

claimed that she was fired by Jerome Lopez, who put two male employees on probation; and she

named two similarly-situated male coworkers who were allegedly treated better than she was

treated. Id. at 2.

        As indicated, plaintiff completed her EEOC Questionnaire on September 6, 2016.

Therefore, Ms. Rodger’s Title VII claims may be based on events that occurred as far back as

November 11, 2015. The date of August 5, 2016 is well within that 300-day window. Therefore,

plaintiff has satisfied Title’s VII limitations period.

        This does not end the inquiry, however. COMSO argues that plaintiff’s EEOC

Questionnaire does not evidence an intent by plaintiff to invoke the EEOC’s remedial machinery

as against COMSO. ECF 31 at 4-7. In particular, on the Intake Questionnaire, plaintiff asserted

that she was subject to discrimination by “Prime Contractor (EA/CSRA).” ECF 23-1 at 1. And,

in response to the question for “Organization Contact Information,” she identified “Eagle

Alliance/CSRA Inc” as the organization. Id.

        In addition to its timeliness requirement, Title VII’s administrative exhaustion process has

substantive effect. It limits the scope of a plaintiff’s federal lawsuit to those parties and claims

named in the administrative charge.       See 42 U.S.C. § 2000e–5(f)(1); Sydnor, 681 F.3d at 593;

                                                   21
Causey v. Blog, 162 F.3d 795, 800 (4th Cir. 1998); Evans v. Techs. Applications & Serv. Co., 80

F.3d 954, 963 (4th Cir.1996).

       The naming requirement follows from the text of Title VII, which provides that an

“aggrieved party” who satisfies the strictures of administrative exhaustion may bring a “civil action

. . . against the respondent named in the charge . . . .” 42 U.S.C. § 2000e–5(f)(1). More than a

“mere technicality,” the naming requirement serves to “‘notif[y] the charged party of the asserted

violation,’” thus “‘permit[ting] effectuation of the Act’s primary goal, the securing of voluntary

compliance with the law.’” Alvarado v. Bd. of Tr’s of Montgomery Cmty. Coll., 848 F.2d 457, 458

(4th Cir. 1988) (citation omitted); see, e.g., Talbot v. U.S. Foodservice, 204 F. Supp. 2d 881, 883

(D. Md. 2002) (plaintiff’s Title VII claims against union were barred because EEOC charge only

mentioned employer).

       The same rule applies with equal force to claims. Thus, “when the claims in [the] court

complaint are broader than ‘the allegation of a discrete act or acts in [the] administrative charge,’

they are procedurally barred.” Parker v. Reema Consulting Servs., Inc., 915 F.3d 297, 306 (4th

Cir. 2019) (quoting Chacko, 429 F.3d at 508). To illustrate, the Fourth Circuit has taught that “‘[a]

claim will . . . typically be barred if the administrative charge alleges one type of discrimination—

such as discriminatory failure to promote—and the claim encompasses another type—such as

discrimination in pay and benefits.’” Nnadozie v. Genesis Healthcare Corp., 730 F. App’x 151,

156, 161 (4th Cir. 2018) (alterations in Nnadozie) (quoting Chacko, 429 F.3d at 509).

       That said, because “EEOC charges often are not completed by lawyers,” the Fourth Circuit

has instructed courts to “construe them liberally.” Chacko, 429 F.3d at 509; see Sydnor, 681 F.3d

at 594 (“[T]he exhaustion requirement should not become a tripwire for hapless plaintiffs.”).

Following this injunction, courts in the Fourth Circuit have declined to blindly enforce the naming

                                                 22
requirement, instead concluding that substantial compliance suffices. See EEOC v. 1618 Concepts,

Inc., ___ F. Supp. 3d ___, 2020 WL 87994, at *4 (M.D.N.C. Jan. 7, 2020) (collecting cases); see,

e.g., Davis v. BBR Mgmt., LLC, DKC-10-552, 2011 WL 337342, at *5 (D. Md. Jan. 31, 2011)

(holding that the EEOC charge need only put the defendant on notice of the claims and enable the

EEOC to determine the relevant participants for reconciliation). Similarly, federal courts may hear

claims not presented to the EEOC so long as they are “‘reasonably related’” to the plaintiff’s EEOC

charge “‘and can be expected to follow from a reasonable administrative investigation . . . .’”

Sydnor, 681 F.3d at 594 (quoting Smith v. First Union Nat. Bank, 202 F.3d 234, 247 (4th Cir.

2000)); see also Stewart, 912 F.3d at 705.

       Applying these principles here, the EEOC Questionnaire adequately identifies COMSO.

Indeed, the EEOC Questionnaire twice references COMSO. First, in providing the reasons that

were given for plaintiff’s termination, she stated, ECF 23-1 at 2: “My company and I were not

notified until afterwards. My company is Comso INC in Greenbelt, MD. The company who fired

me is the prime company EA/CSRA Inc. in Annap. Junction, MD.” Second, in responding to

whether plaintiff had sought help prior to contacting the EEOC, she explained, id. at 4: “My

Company Comso tried to request an HR EA investigation on 8/516 – 8/12/16. No Results.”

       These averments identify COMSO by name, convey its relationship to plaintiff, and

provide its location. The assertions are sufficient to alert the EEOC of COMSO, such that it could

provide notice to COMSO of plaintiff’s complaint and seek its participation in the reconciliation

process. Moreover, plaintiff alleges that COMSO was notified of plaintiff’s first EEOC charge

“shortly after it was filed” on September 8, 2016—just six days after she submitted her EEOC

Questionnaire. ECF 13, ¶ 33. Plaintiff’s failure to list COMSO as an employer on the EEOC

Questionnaire does not compel the dismissal of her discrimination claim.

                                                23
       Nevertheless, plaintiff’s discrimination claim does not fall within the compass of the EEOC

Questionnaire. Indeed, a generous reading of the EEOC Questionnaire does not even hint that

plaintiff sought to assert Title VII claims against COMSO.

       The EEOC Questionnaire asked plaintiff to identify the “organization(s)” that

discriminated against her. ECF 23-1 at 1 (emphasis in original). And, it instructed: “If more than

one employer is involved, attach additional sheets.” Id. (emphasis in original). Despite these

directions, Ms. Rodgers only identified “Prime Contractor (EA/CSRA)” as the entity that

discriminated against her. Id. Moreover, the averments in the EEOC Questionnaire pertain to

EA/CSRA. In the narrative portion, plaintiff stated, id. at 2: “I was Retaliated against due to a

complaint filed by EA manager Chris Michaels against Jerome Lopez in Nov 2015. In April 2016,

EA made Jerome Lopez my manger where he fired me on 8/05/16. He put the men on probation

and fired me.” And, as noted above, plaintiff stated that the “company who fired me is the prime

company EA/CSRA Inc . . . .” Id.

       The absence of allegations concerning COMSO is notable in this context. The EEOC

Questionnaire alleges EA/CSRA discriminated against plaintiff. Yet, in the suit, she alleges that

COMSO also played a role in her termination. Simply put, plaintiff’s EEOC Questionnaire and

her Complaint implicate different entities.

       To be sure, the “touchstone” for exhaustion is that the plaintiff's administrative and judicial

claims must be “‘reasonably related,’” not identical. Sydnor, 681 F.3d at 595 (citation omitted).

But, a charge and a complaint are not reasonably related where they “involve shifting sets and a

rotating cast of characters that would have deprived her former employer of notice of the

allegations against it.” Id.; see Chacko, 429 F.3d at 512 (holding that a plaintiff fails to exhaust

remedies where the “administrative charges reference different time frames, actors, and

                                                 24
discriminatory conduct than the central factual allegations in [the] formal suit”). It follows that a

reasonable investigation of plaintiff’s EEOC Questionnaire could not have been expected to reveal

illegal conduct on the part of COMSO. See, e.g., Baiden-Adams v. Forsythe Transp., Inc., 969 F.

Supp. 2d 422, 429 (E.D. Va. 2013) (plaintiff failed exhaust Title VII administrative remedies

where the EEOC charge and complaint “address significantly different actors”). Therefore, Ms.

Rodgers failed to exhaust her administrative remedies as to her discrimination claim against

COMSO.

       Accordingly, I shall grant the Motion as to Count I.

                                          Retaliation (Count II)

       In Count II, plaintiff alleges that defendants retaliated against her for engaging in protected

activities by “preventing her from obtaining another position on the NSA contract.” ECF 13,

¶ 44. As with Count I, COMSO challenges plaintiff’s retaliation claim on exhaustion grounds,

asserting that plaintiff never identified retaliation as a basis for her suit against COMSO in her

EEOC materials ECF 20 at 7-15. Further, COMSO posits that plaintiff’s allegations do not

support a claim for retaliation. Id. at 17-19.

       Here too, I turn first to exhaustion. For plaintiff to have a viable retaliation claim, she

needed to file a charge with the EEOC or the MCCR within 300 days of the alleged retaliatory

act. See 42 U.S.C. § 2000e-5(e)(1). Plaintiff claims that she told COMSO’s Program Manager

in August 2016 of her intent to file an EEOC complaint and was warned of being “‘blackballed’”

if she did. ECF 13, ¶ 5. Further, the Amended Complaint alleges that in both September and

November 2016, defendants prevented Ms. Rodgers from obtaining a position on either the NSA

contract or other EA/CSRA contracts. Id. ¶¶ 35-36. Thus, although the Amended Complaint




                                                 25
lacks precise dates, plaintiff needed to file a charge specifying retaliation—at the very latest—

before the end of September 2017.

      Regarding plaintiff’s EEOC activities, she submitted her EEOC Questionnaire on

September 2, 2016. ECF 23-1. She allegedly submitted her a charge on September 8, 2016,

checking the box for sex discrimination and listing EA/CSRA as her sole employer. ECF 13, ¶ 6.

On November 2, 2013, plaintiff allegedly submitted a second charge against EA/CSRA for

retaliation. Id. And, plaintiff filed the MCCR Charge against COMSO on September 29, 2017.

Id. ¶ 10; see ECF 20-1.

      These materials do not satisfy the requirements of administrative exhaustion as to

plaintiff’s retaliation claim against COMSO. The EEOC Questionnaire and the Charge of

September 2016 are out of the running because they were filed either before or contemporaneous

to the alleged retaliatory acts. Likewise, the second Charge is of no aid given that plaintiff

acknowledges that it was tailored to EA/CSRA, as opposed to COMSO. ECF 13, ¶ 7.

       The third Charge is directed at COMSO. See ECF 20-1. Although the third Charge could

satisfy Title VII’s 300-day limitations window, the assertions in the MCCR Charge concern sex

discrimination, not retaliation. It is well established that a charge complaining of a discrete act

or act does not allow a plaintiff to pursue a broader pattern of misconduct in federal court. See

Chacko, 429 F.3d at 509; accord Shipman v. United Parcel Serv., 581 F. App’x 185, 187 (4th

Cir. 2014) (district court was “correct” in finding plaintiff failed to exhaust retaliation claim where

EEOC charge “described only a single act of age, race, and sex discrimination”); Miles v. Dell,

Inc., 429 F.3d 480, 490-92 (4th Cir. 2005) (charge of discrimination did not exhaust retaliation

claim); Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 132 (4th Cir. 2002) (same); Sloop v. Mem’l

Mission Hosp., Inc., 198 F.3d 147, 149 (4th Cir. 1999) (same).

                                                 26
      That is precisely the circumstance here. Plaintiff’s narrative in the MCCR Charge does not

contain even one fact that alludes to retaliation by COMSO or COMSO’s effort to block plaintiff

from obtaining another position.      Specifically, plaintiff averred: “I believe I have been

discriminated against because of my sex (Female) with respect to discharge in violation of Title

VII of the Civil Rights Act of 1964, as amended.” Id. at 1. The omission of retaliatory conduct

is especially glaring given that the MCCR Charge was filed after plaintiff filed a Charge

complaining of retaliation in regard to EA/CSRA. Consequently, plaintiff failed to exhaust her

administrative remedies as to her retaliation claim to the extent that it is lodged against COMSO.

      Plaintiff resists this conclusion by appealing to the Court’s sense of justice and fair play.

ECF 23 at 5. Seeking to divert blame, plaintiff argues the “EEOC should have drafted a retaliation

charge against COMSO,” and this “error should not prevent [her] from maintaining a retaliation

claim against COMSO.” Id. Plaintiff points to no authority in support of her argument, and I am

unaware of any, that would permit me to ignore the plain text of Title VII. In my view, embracing

plaintiff’s position would all but eviscerate the “primary purposes of notice and reconciliation”

that underpin Title VII’s administrative exhaustion requirements. Chacko, 429 F.3d at 510.

      Accordingly, I shall grant the Motion as to Count II.

                                     IV.    Conclusion

      For the reasons stated above, I shall grant the Motion (ECF 19). An Order follows,

consistent with this Memorandum Opinion.


Date: April 3, 2020                                                /s/
                                                    Ellen Lipton Hollander
                                                    United States District Judge




                                               27
